
	
		I
		112th CONGRESS
		1st Session
		H. R. 2864
		IN THE HOUSE OF REPRESENTATIVES
		
			September 7, 2011
			Mr. Shuster (for
			 himself, Mr. Altmire,
			 Mr. Austria,
			 Mr. Barletta,
			 Mr. Bartlett,
			 Mr. Brady of Pennsylvania,
			 Mrs. Christensen,
			 Mr. Critz,
			 Mr. Doyle,
			 Mr. Fattah,
			 Mr. Fitzpatrick,
			 Mr. Gerlach,
			 Mr. Grimm,
			 Mr. Heck, Mr. Holden, Mr.
			 Kelly, Mr. Marino,
			 Mr. Meehan,
			 Mr. Murphy of Pennsylvania,
			 Mr. Pitts,
			 Mr. Platts,
			 Mr. Ross of Florida,
			 Ms. Schwartz,
			 Mr. Sullivan,
			 Mr. Thompson of Pennsylvania, and
			 Mr. Wolf) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To provide for a medal of appropriate design to be
		  awarded by the President to the memorials established at the 3 sites honoring
		  the men and women who perished as a result of the terrorist attacks on the
		  United States on September 11, 2001.
	
	
		1.Short titleThis Act may be cited as the
			 Fallen Heroes of 9/11
			 Act.
		2.Congressional
			 findingsCongress finds
			 that—
			(1)the tragic deaths
			 at the World Trade Center, at the Pentagon, and in rural Pennsylvania on
			 September 11, 2001, have forever changed our Nation;
			(2)the officers,
			 emergency workers, and other employees of State and local government agencies,
			 including the Port Authority of New York and New Jersey, and of the United
			 States government and others, who responded to the attacks on the World Trade
			 Center in New York City and perished as a result of the tragic events of
			 September 11, 2001 (including those who are missing and presumed dead), took
			 heroic and noble action on that day;
			(3)the officers,
			 emergency rescue workers, and employees of local and United States government
			 agencies, who responded to the attack on the Pentagon in Washington, DC, took
			 heroic and noble action to evacuate the premises and prevent further casualties
			 of Pentagon employees;
			(4)the passengers and
			 crew of United Airlines Flight 93, recognizing the imminent danger that the
			 aircraft that they were aboard posed to large numbers of innocent men, women
			 and children, American institutions, and the symbols of American democracy,
			 took heroic and noble action to ensure that the aircraft could not be used as a
			 weapon; and
			(5)given the
			 unprecedented nature of the attacks against the United States of America and
			 the need to properly demonstrate the support of the country for those who lost
			 their lives to terrorism, it is fitting that their sacrifice be recognized with
			 the award of an appropriate medal.
			3.Fallen Heroes of
			 9/11 Congressional Medals
			(a)Presentation
			 authorizedThe President is authorized, on behalf of Congress, to
			 award a medal of appropriate design, such medal to be known as the
			 Fallen Heroes of 9/11 Congressional Medal, to—
				(1)the Flight 93
			 National Memorial in Pennsylvania;
				(2)the National
			 September 11 Memorial and Museum in New York; and
				(3)the Pentagon
			 Memorial at the Pentagon.
				(b)Design and
			 striking
				(1)In
			 generalFor purposes of the presentations referred to in
			 subsection (a), the Secretary of the Treasury (in this Act referred to as the
			 Secretary) shall strike 3 designs of medals, with such suitable
			 emblems, devices, and inscriptions as the Secretary determines to be
			 appropriate to be representative of and in honor of, respectively—
					(A)those who lost
			 their lives in the attack at the World Trade Center, including civilians,
			 public safety officers, emergency workers, and the passengers and crew of
			 American Airlines Flight 11 and United Airlines Flight 175;
					(B)the passengers and
			 crew aboard United Airlines Flight 93 that was brought down in rural
			 Pennsylvania near Shanksville, Somerset County; and
					(C)those who lost
			 their lives at the Pentagon, including the passengers and crew of American
			 Airlines Flight 77.
					(2)ConsultationBefore
			 making a final determination with respect to the design of the medals under
			 this subsection, the Secretary shall consult with the Secretary of Defense and
			 such other parties as the Secretary may determine to be appropriate.
				(3)Content of
			 medalsThe medals struck for purposes of subsection (a) shall be
			 gold medals.
				4.Sales of
			 duplicate medals to the public to defray costsUnder such regulations as the Secretary may
			 prescribe, the Secretary may strike and sell duplicates in bronze of the medals
			 struck under section 3, at a price that is at least sufficient to cover the
			 costs thereof, including labor, materials, dies, use of machinery, and overhead
			 expenses. Excess funds from the sales of the duplicate medals will be
			 distributed equally between the 3 memorial sites referred to in section
			 3(a).
		5.National
			 medalsThe medals struck
			 pursuant to this Act are national medals for purposes of chapter 51 of title
			 31, United States Code.
		
